Citation Nr: 0631072	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  05-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder or other acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that denied the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder and 
sexual dysfunction with symptoms of claustrophobia, 
depression, insomnia, and anxiety.  The veteran perfected a 
timely appeal of this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Both the RO's August 2004 rating decision and its March 2005 
Statement of the Case note in explaining the denial of the 
veteran's claim that the RO attempted to find records on the 
perpetrators alleged by the veteran to have assaulted him 
that might help verify his stressors, but that it found no 
such records.  The RO denied the veteran's claim on the basis 
that his stressors could not be verified.

After the RO certified the instant case to the Board, the 
Board received from the veteran a report of the ship on which 
the veteran served that lists the names and service numbers 
of the crew, which includes the name of the veteran and the 
names of the three alleged perpetrators identified by the 
veteran.  Notably, a review of the report reflects that the 
names of the alleged perpetrators, as they had previously 
been submitted to the RO by the veteran, were either 
misspelled or given the incorrect first name.  Because the RO 
has not considered this newly submitted evidence or had 
opportunity to develop the record further on the basis of 
this evidence, the instant matter must be remanded for 
further RO development and readjudication in light of the new 
evidence of record.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should undertake any additional 
development deemed appropriate, 
particularly in light of all evidence 
that has been associated with the 
claims folder since the RO's last 
adjudication.  The RO should then 
review the entire evidentiary record 
and readjudicate the issues on appeal.  
If any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



